DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 refers to “forming” steps when the parent claim performs “applying” steps. Accordingly, the language in the depending claims should refer to the applying steps of claim 1.
	More problematic that inconsistent use of “applying” and “forming” is the antecedent basis for target substrates/layers for forming layers “repeatedly”. Claim 1 refers to applying a binder solution onto a substrate. Therefore, repeating this applying step requires applying onto the substrate again. However, because the substrate is already coated, the step cannot be “repeated” because the target substrate/layer is different.
	The “repeated” deposition of electrode solution is problematic for the same reason. 
	The examiner recommends eliminating the repeating language and stating what additional layers are applied and what substrate layers they are applied to. By clearly stating additional layers in an alternating structure will distinguish from multiple batteries formed on the same substrate (then dicing the substrate) and forming a stack of batteries (repeating after a first battery assembly is formed). 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10-12, 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al. (US 2013/0004855).
Regarding claim 1,
	YAMAZAKI teaches a method of making a battery electrode that includes applying a binder solution to make a binder layer followed by applying a layer of mixed material paste containing active material and binder to make an electrode layer [0042]-[0044] and [0049]. The layers are dried together abstract and [0052].
Regarding claims 2 and 4, 
The binder used with the electrode (second binder) is the same as the binder used in the binder layer (first binder) [0047].  The binder can be CMC or PVDF [0038].
Regarding claims 10,
	YAMAZAKI teaches the same materials are coated and dried together. Accordingly it is reasonable to expect the same change at the interlayer boundary. 
Regarding claim 11,
YAMAZAKI teaches a method of making a battery electrode that includes applying a binder solution to make a binder layer followed by applying a layer of mixed material paste containing active material and binder to make an electrode layer [0042]-[0044] and [0049]. The layers are dried together abstract and [0052]. YAMAZAKI teaches the same materials are coated and dried together. Accordingly it is reasonable to expect the same material exchange to occur.
Regarding claim 15, 
The binder used with the electrode (second binder) is the same as the binder used in the binder layer (first binder) [0047].  The binder can be CMC or PVDF [0038].
Regarding claim 20,
	YAMAZAKI teaches the binder in the binder layer and mixed layer can be the same [0047].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 6, 8, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (US 2013/0004855).
Regarding claims 3, 5, and 17,
	YAMAZAKI teaches a wet on wet deposition with a drying step as described above. The reference does not specifically teach the viscosity of the binder and mixed material layers when they are deposited. Based upon applicant’s disclosure, the viscosity is controlled by relative loading of solvent and binder content, specification [0062]. The viscosity is therefore considered to be a result of changing the component concentrations which is considered prima facie obvious without showing the range as critical, MPEP 2144.05.II.
	The examiner further notes that the comparative example in the specification [0076] uses the same material composition in a single layer. Accordingly, the viscosity of the comparative example is likely the same or substantially similar to the exemplary embodiments which suggests that the viscosity is not critical.
Regarding claims 6 and 18,
	YAMAZAKI does not teach the ratio of thicknesses between the binder layer and the mixed material layer (active material and binder). However, YAMAZAKI teaches the binder layer can have a thickness of less than 3µm [0043]. The mixed material layer is not disclosed, but the example teaches using a thickness of 46µm [0059]. The ratio of thicknesses therefore overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claims 8,
	YAMAZAKI teaches the drying can be performed at 80-150°C [0052] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 9,
	YAMAZAKI does not expressly teach the duration for drying to occur. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to experimentally determine the time required to dry the deposited electrode and binder solutions using the overlapping temperature range.
Regarding claim 19,
	YAMAZAKI teaches the drying can be performed at 80-150°C [0052] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. YAMAZAKI does not expressly teach the duration for drying to occur. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to experimentally determine the time required to dry the deposited electrode and binder solutions using the overlapping temperature range.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (US 2013/0004855) in view of MATSUNAGA et al. (US 2022/0131124).
Regarding claim 7,
	YAMAZAKI teaches a method of making an electrode using a wet on wet deposition process with a drying step. The reference does not teach repeating the deposition of layers. However, MATSUNAGA teaches a method of making a battery by alternately applying two slurry compositions to form multiple thin layers [0031] and [0046]. The layers can include binder (a binder solution) in addition to an active material with binder (an electrode solution) [0031]. The multilayer deposition increases adhesion between layers [0048]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to repeat the binder and electrode active material deposition steps to increase adhesion of the layers.
	The examiner notes that the claim does not preclude active material from being present in the undried adhesive layer.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (US 2013/0004855) in view of MESUDA et al. (US 2021/0273227).
Regarding claim 13,
	YAMAZAKI generally teaches the solvent as a water based or organic solvent such as NMP [0037]. The reference does not teach one of the claimed solvents. However, when making binder compositions for electrochemical device, MESUDA teaches that other solvents equivalent to NMP are ethanol, toluene and xylene [0146]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use an equivalent solvent described in MESUDA as a simple substitution of known prior art equivalents yielding predictable results (a dispersed binder solution).
Regarding claim 14,
YAMAZAKI teaches a wet on wet deposition with a drying step as described above. The reference does not specifically teach the viscosity of the binder and mixed material layers when they are deposited. Based upon applicant’s disclosure, the viscosity is controlled by relative loading of solvent and binder content, specification [0062]. The viscosity is therefore considered to be a result of changing the component concentrations which is considered prima facie obvious without showing the range as critical, MPEP 2144.05.II.
	The examiner further notes that the comparative example in the specification [0076] uses the same material composition in a single layer. Accordingly, the viscosity of the comparative example is likely the same or substantially similar to the exemplary embodiments which suggests that the viscosity is not critical.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (US 2013/0004855) in view of MATSUNAGA et al. (US 2022/0131124) further in view of MESUDA et al. (US 2021/0273227).
Regarding claim 16,
	MATSUNAGA teaches that electrolyte particles can be mixed with the electrode active material and binder material [0031]. At the time of filing the invention it would have been prima facie obvious to include solid electrolyte material in the electrode and binder layers of YAMAZAKI to improve ion transport.
	The references teach dispersing the coating solutions in solvents but do not expressly teach using the claimed solvents. However, when making binder compositions for electrochemical devise, MESUDA teaches that other solvents equivalent to NMP are ethanol, toluene and xylene [0146]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use an equivalent solvent described in MESUDA as a simple substitution of known prior art equivalents yielding predictable results (a dispersed binder solution). Furthermore the combination of known prior art equivalents is also prima facie obvious MPEP 2144.06.I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712